Title: Thurdsday January 24th. 1765.
From: Adams, John
To: 


       I rode to Boston on Purpose to meet at Fitchs. Gridley came. We read the 3 first Titles of the feudal Law, and We read Gothofreds Notes and We looked into Strykius for the Explanation of many hard Words in those 3 Titles—The Valvasors, Capitanii, Guardia and Guastaldi. This Strykius wrote an Examen Juris feudalis, by Way of Question and Answer. His account of the original of the Consuetudines Feudorum is, that they were collected and written by Gerardus Niger, and Obertus, the Consulls of Milan.—We read also Part of Tully’s Milo—and are to read the 4th. and 5th Title of The Feudal Law, and the rest of that oration next Thurdsday night.
       The Law of Inheritances in England originates in the Feudal Law. Gilberts Tenures originate there. Robinsons History of Scotland gives the clearest account of the Feudal system they say. Ld. Kaims has given us the Introduction of the Feudal Law in to Scotland.—Q. What say the Law Tracts and Dalrymple on this subject?
       Gridley. Taylor observed to me when in England that no Books were more proper for Nisi prius oratory, than the Examiner, Craftsman and such Controversial Writings of the best Hands.
       I expect the greatest Pleasure from this sodality, that I ever had in my Life—and a Pleasure too, that will not be painfull to my Reflection.
       Milo was condemned and went into Banishment, at Marseilles. There He afterwards read the oration, which had been corrected and polished for his Perusal and sent to him by Cicero, for a Present and an Amusement. Reading it, he broke out “si sic ejecisses Marce Tulli barbatos Pisces non comedissem”—for he had been eating a sort of bearded Fishes, that he found at Marseilles.
      